DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 09/01/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/20/2018 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 7-11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Benaron US 6246901 B1 "Benaron" in further view of Sarvazyan et al. US 20040267121 A1 "Sarvazyan" and Tapalian et al. US 20090069673 A1 “Tapalian”.
In regard to claim 1, Benaron teaches “An optical probe for measuring a tissue sample, the optical probe comprising:” [Column 15, Lines 5-10; Column 6, Lines 5-12]; “a needle having a needle tip formed to penetrate a tissue surface and […] optical waveguide […] arranged to transmit light through the needle” [Claim 2; Column 15, Lines 57-60; Column 14, Lines 61-67; Column 10, Lines 48-52]; and “a probe housing for holding the needle […] wherein the probe housing further comprises at least one of an actuator […] or a sensor” [Column 10, Lines 30-37; 
In regard to an optical probe, Benaron discloses “An optical probe may also be designed to act upon the tissue in a defined way, such as biopsy probe 325 (FIG. 3D) that monitors tissue until it reaches the correct location for biopsy or nibbler 341 (FIG. 3E). Biopsy probe 325 has forward-looking, thin optical antenna 331 which is used to optically probe tissue ahead of the biopsy instrument” [Column 15, Lines 5-10]. Therefore, the invention disclosed in Benaron represents an optical probe. Furthermore, in regard to measuring a tissue sample, Benaron discloses “The systems and method as described have several advantages. On advantage of optical contrast is that optical contrast agents can achieve their contrast in a number of ways. The interaction with the illuminating light can include absorbance, polarization, optical rotation, scattering, fluorescence, Raman effects, phosphorescence, or fluorescence decay, and measures of a contrast effect may reasonably include one or more of these effects” [Column 6, Lines 5-12]. Thus, since the system can detect the interaction with the illuminating light, under broadest reasonable interpretation, the optical probe can measure the tissue sample.
In regard to a needle having a needle tip formed to penetrate a tissue surface, Benaron discloses “A medical system for determining the presence and concentration of a drug within a target tumor during or shortly after administration of an optically detectable drug, comprising: […] (d) a needle for insertion into said subject during or shortly after administration of an optically detectable drug, said needle coupled to said light emitter, said light collector or both” [Claim 2]. Furthermore, Benaron discloses “Of note, when needle 133A/133B penetrates into tissue 135, the photons traveling between the emitting and collection ports of needle 133A/133B take a wide range of paths as shown in FIG. 2 as paths 283A through 283F” [Column 15, Lines 57-60]. Since the needle is for insertion into the patient and the needle penetrates into 
In regard to an optical waveguide arranged to transmit light through the needle, Benaron discloses “Emitter bundle 129 and detector bundle 149, containing fibers 131A to 131N, and 151A to 151M respectively, can be held in place by incorporation into the body of medical probe 303 (FIG. 3A), into surgical tools such as knife 307 (FIG. 3B) or into grasper 314 or scissors (FIG. 3C), or into another structure which holds the fibers in a desired optical contact with the tissue to be measured” [Column 14, Lines 61-67]. Furthermore, Benaron discloses “Illumination fiber 129 connects to instrument 130 and passes into needle 133A that has been placed with the tip in tissue 135. Light from fiber 129 passes through needle exit port 137A and into tissue 135, and a portion of this light potentially encounters contrast-stained tissue 141” [Column 10, Lines 48-52]. Since the illumination fiber passes into the needle 133A and allows light to pass through it, under broadest reasonable interpretation, the illumination fiber 129 constitutes an optical waveguide that is arranged to transmit light through the needle.
In regard to a probe housing for holding the needle, Benaron discloses in FIG. 1 that “light is emitted by light source 102 (Miniature Halogen L6412, Gilway Technical Lamp, Woburn, Mass.), and travels down optical fiber 114 (200 µm core glass fiber with cladding and buffer, Spectran Specialty Optics Company, Avon, Conn.) to emitter port 125. Attached to port 125 is plug 127 which directs light to illumination fiber 129 (200 µm core, as above) and connects to instrument 130” [Column 10, Lines 30-37]. Since the instrument 130 contains the needles 133A and 133B, under broadest reasonable interpretation, the instrument 130 inherently contains a probe housing for holding the needle.
In regard to an actuator or a sensor configured to receive or generate a depth signal to determine a depth position of the needle tip relative to the tissue surface, Benaron discloses 
Benaron does not teach “wherein the probe housing comprised a tissue engaging surface and a needle guiding structure configured to guide the needle transverse to the tissue engaging surface, wherein the probe housing further comprises at least one of an actuator configured to receive a depth signal as an input to set the depth position of the needle tip with respect to the tissue engaging surface, or a sensor configured to generate the depth signal by measuring a translation of the needle relative to the tissue engaging surface, wherein the depth signal is calculated as a function of a variable distance between the needle tip and the tissue engaging surface”.
Sarvazyan teaches “wherein the probe housing comprised a tissue engaging surface and a needle guiding structure configured to guide the needle transverse to the tissue engaging surface, at least one of an actuator configured to receive a depth signal as an input to set the depth position of the needle tip with respect to the tissue engaging surface, or a sensor configured to generate the depth signal by measuring a translation of the needle relative to the tissue engaging surface, wherein the depth signal is calculated as a function of a variable distance between the needle tip and the tissue engaging surface” [0009, 0010, Claim 1, 0048, FIG. 1, 0071, 0073, FIG. 5A, 0075, 0077]. 
In regard to the probe housing, Sarvazyan discloses “Moreover, because the biopsy needle is secured in a fixed housing so as to provide a fixed trajectory for biopsy needle, stereotactic systems provide no freedom of movement for the biopsy needle relative to the target tissue” [0009]. Therefore, the biopsy needle is located within a probe housing. Additionally, Sarvazyan discloses “The device is comprised of a disposable probe, a motorized drive unit, and an integrated vacuum source. The probe is 
In regard to the probe housing comprising a tissue engaging surface, Sarvazyan discloses “FIG. 1 shows a first embodiment of a hand-held breast biopsy device 10 during breast biopsy guidance in accordance with the present invention. Device 10 comprises a tactile sensor array or another appropriate pressure sensing means with a pressure sensing surface 18 having a plurality of pressure sensors. Each of the sensors produce a signal in response to pressure imposed on the sensor as the sensors are pressed and moved over the breast tissue in a predetermined manner” [0048]. Since the pressure sensors within the pressure sensing surface 18 produce a signal in response to pressure imposed as the sensors are pressed and moved over breast tissue, under broadest reasonable interpretation, the pressure sensing surface 18 constitutes a tissue engaging surface. 
In regard to a needle guiding structure configured to guide the needle transverse to the tissue engaging surface, Sarvazyan discloses “a guiding cannula adapted to accept said biopsy needle for a sliding reciprocal motion therein” [Claim 1]. As shown in FIG. 5A, the hand-held breast biopsy guidance device 50 includes a “vertical moveable cannula 51 for insertion of a biopsy needle” [0071] and an “opening channel 53 for passing through the biopsy needle” [0073]. Within FIG. 5A is can be seen that the opening channel, through which the biopsy needle passes, is connected to the pressure sensing surface 54 (i.e. the tissue engaging surface), therefore under broadest reasonable interpretation the cannula constitutes a needle guiding structure which is configured to guide the needle transverse to the tissue engaging surface. 
In regard to the probe housing further comprising at least one of an actuator configured to receive a depth signal as input to set the depth position of the needle tip with respect to the tissue 
 In regard to the depth signal being calculated as a function of a variable distance between the needle tip and the tissue engaging surface, Sarvazyan discloses “The needle inserted into the cannula stays in the fixed position relative to the cannula. […] a gear pair for transforming a wheel rotation into forward movement of the cannula 51. […] Importantly, such mechanical advancement means must have a linear displacement sensor for measuring the current position and the distance of advancement of the needle and continuously feeding that information into the computing means of the device” [0075]. Since the linear displacement senor is used to measure the current position of the needle as well as the distance of advancement (i.e. the depth), under broadest reasonable interpretation it is capable of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the optical probe device of Benaron so as to include a probe housing with a tissue engaging surface as disclosed in Sarvazyan in order to detect the position of the needle tip relative to the probe housing. By having a tissue engaging surface, contact can be made with the subject prior to inserting the needle into the body. By receiving the feedback signal, which is a function of the distance between the needle tip and the tissue engaging surface, the physician can determine the position of the needle relative to the region of interest and adjust the depth of the needle accordingly. Once the needle has reached the desired location a biopsy or other procedure can be performed.
The combination of Benaron and Sarvazyan does not teach a “single optical waveguide disposed inside the needle and arranged to transmit light through the needle, wherein a distal end of the single optical waveguide is disposed at the needle tip to allow light to exit the distal end at the needle tip, and re-enter the distal end at the needle tip after having exclusively interacted with a region of the tissue sample substantially localized at a depth position of the needle tip”.
Tapalian teaches a “single optical waveguide disposed inside the needle and arranged to transmit light through the needle, wherein a distal end of the single optical waveguide is disposed at the needle tip to allow light to exit the distal end at the needle tip, and re-enter the distal end at the needle 
In regard to a single optical waveguide disposed inside the needle and arranged to transmit light through the needle, Tapalian discloses “Referring to FIG. 2A, a single optical fiber 108 is used to transport the probe light from OCT system 110 (not shown) to needle tip 104 and then transport the light backscattered from tissue in front of needle tip 104 to the OCT system 110. Spinal needle 102 has a hollow cavity 204. Fiber 108 extends through cavity 204, such that needle 102 serves as a metal sheath around a portion of fiber 108” [0043]. Since the single optical fiber 108 extends through the cavity of the spinal needle 102 and can transport light from the OCT system to the needle tip 104 and then transport light backscattered from tissue in front of the needle tip 104, under broadest reasonable interpretation, the single optical fiber 108 constitutes a single optical waveguide that is disposed inside the needle and is arranged to transmit light through the needle. 
In regard to the distal end of the single optical waveguide being disposed at the needle tip to allow light to exit the distal end at the needle tip and re-enter the distal end at the needle tip after having exclusively interacted with a region of the tissue sample substantially localized at a depth position of the needle tip, Tapalian discloses in FIG. 2A, that “Fiber tip 202 (at the end of the needle) may utilize a conical taper in order to reduce the divergence of the probe light exiting from the needle” [0043]. Therefore the distal end of the single optical waveguide is disposed at the needle tip to allow light to exit and re-enter the distal end of the needle tip. Furthermore in regard to the light exclusively interacting with a region of the tissue sample substantially localized at a depth position of the needle tip, Tapalian discloses “As shown, spinal needle 102 may be inserted through a patient’s back, and needle tip 104 directed to a desired position, e.g., the spinal dura 106. Optical fiber 108 connects needle 102 to optical coherence tomographic (OCT) system 110. As described in detail herein, OCT system 10 optically senses the region in front of needle tip 104” [0042]. In this case, since the spinal needle 102 is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Benaron and Sarvazyan so as to include the single optical waveguide as disclosed in Tapalian in order to simplify the transmission and reception of the light to and from the tissue of interest. By having a single optical waveguide to transmit light through the needle and receive the light after it has interacted with the tissue, the system can obtain optical data more efficiently. Having multiple optical waveguides complicates the system, potentially making it more difficult to produce. Therefore, it would be obvious to utilizing a single optical waveguide in order to reduce the complexity of the system while still achieving transmission and reception of light to and from the tissue respectively. Combining the prior art elements according to known techniques would yield the predictable result of transmitting and receiving light within the needle tip.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Benaron does not teach “wherein the needle is configured to slide through the needle guiding structure between a retracted position fully inside the probe housing and an extended position out of the probe housing and into the tissue sample”.
Sarvazyan teaches “wherein the needle is configured to slide through the needle guiding structure between a retracted position fully inside the probe housing and an extended position out of the probe housing and into the tissue sample” [Claim 1, 0071, FIG. 6B, FIG. 6C, FIG. 5A].

In regard to a retracted position and extended positions, Sarvazyan discloses in FIG. 6B, that the needle 61 is located within the cannula 62 (i.e. in a retracted position) and FIG. 6C the tip of the needle 61 is located within the lesion 60 located within the breast tissue 68 (i.e. in an extended position) [0079]. Since the cannula 51 is located within the hand-held breast biopsy guidance device 50 (i.e. the probe housing), as shown in g FIG. 5A, under broadest reasonable interpretation, the needle 61 in FIG. 6B is in a retracted position fully inside the probe housing. Likewise, under broadest reasonable interpretation, the needle 61 in FIG. 6C is in an extended position out of the probe housing and into the tissue sample. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the optical probe device of Benaron so as to include the retraction and extension of the needle into and out of the probe housing as stated in Sarvazyan in order to position the needle within the region of interest. When positioning the probe housing, it is important that the needle remain inside the probe housing so as to avoid penetrating tissue at an undesirable location. Once the probe housing has made contact with the tissue and is properly oriented, then the needle can be advanced toward the region of interest (i.e. a lesion, tissue, etc.). Also having a needle guiding structure that allows the needle to slide through it allows for the needle to be inserted and removed from the 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Benaron does not teach “comprising a contact or pressure sensor configured to determine a contact between the tissue engaging surface and the tissue surface”.
Sarvazyan teaches “comprising a contact or pressure sensor configured to determine a contact between the tissue engaging surface and the tissue surface” [FIG. 1, 0048].
In regard to a pressure sensor configured to determine contact between the tissue engaging surface and the tissue surface, Sarvazyan discloses “FIG. 1 shows a first embodiment of a hand-held breast biopsy device 10 during breast biopsy guidance in accordance with the present invention. Device 10 comprises a tactile sensor array or another appropriate pressure sensing means with a pressure sensing surface 18 having a plurality of pressure sensors. Each of the sensors produce a signal in response to pressure imposed on the sensor as the sensors are pressed and moved over the breast tissue in a predetermined manner” [0048]. In this case, since the pressure sensing surface 18 comes in contact with the breast 17, under broadest reasonable interpretation the pressure sensing surface constitutes a tissue engaging surface. Additionally, since the pressure sensors within the pressure sensing surface 18 produce a signal in response to pressure imposed as the sensors are pressed and moved over breast tissue (i.e. the tissue surface), under broadest reasonable interpretation, the pressure sensors are configured to determine a contact between the tissue engaging surface and the tissue surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the optical probe device of Benaron so as to include a probe housing with a tissue engaging surface as disclosed in Sarvazyan in order to detect contact between the probe 
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Benaron does not teach “wherein the probe housing comprises a probe head and a probe base, wherein a tissue engaging surface is disposed on a front of the probe head, wherein the probe head is configured to slide inward with respect to the probe base thereby exposing the needle”.
Sarvazyan teaches “wherein the probe housing comprises a probe head and a probe base, wherein a tissue engaging surface is disposed on a front of the probe head, wherein the probe head is configured to slide inward with respect to the probe base thereby exposing the needle” [0069-0072, 0070, 0071, FIG. 6B, FIG. 6C].
In regard to the probe housing comprising a probe head and a probe base, Sarvazyan discloses “FIG 5A shows a cross-section of a hand-held breast biopsy guidance device 50 in accordance with a fifth embodiment of the present invention. Device 50 includes the following elements: […] a control thumb-wheel 57 mounted inside the housing 58” [0069-0072]. This housing 58 constitutes a probe housing. Furthermore, FIG. 5A includes a “tactile sensor array with a preferably round concave pressure sensing surface 54 (i.e. the tissue engaging surface) having a plurality of pressure sensors” [0070] and a “vertical moveable cannula 51 for insertion of a biopsy needle” [0071]. In this case, since the vertical moveable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the optical probe device of Benaron so as to include the probe head and probe base disclosed in Sarvazyan in order to in order to position the needle within the region of interest. When positioning the probe housing, it is important that the needle remain inside the probe housing so as to avoid penetrating tissue at an undesirable location. Once the probe housing has made contact with the tissue and is properly oriented, then the needle can be advanced through the probe base via the probe head toward the region of interest (i.e. a lesion, tissue, etc.). By removing the needle from the probe head, the needle can be exposed to the region of interest and therefore allow a procedure to be performed. Combining the prior art elements according to known techniques would yield the predictable result of protecting the needle until it is necessary to expose it to the tissue.
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Benaron does not teach “wherein the optical probe comprises a hand 
Sarvazyan teaches “a hand grip portion to hold the optical probe by hand and engage the optical probe with the tissue sample to perform the measurement, wherein the optical probe comprises a button to initiate a measurement” [0048, 0075].
In regard to a hand grip portion, Sarvazyan discloses “FIG. 1 shows a first embodiment of a hand-held breast biopsy device 10 during breast biopsy guidance in accordance with the present invention. […] A spring-loaded or another type of a biopsy gun 11 is controllably connected with the tactile sensor array by means of a guiding cannula 14” [0048]. As shown in FIG. 1, the biopsy gun 11 is being hand held by the user and the pressure sensing surface 18 is positioned on the breast 17. Thus the biopsy gun is a hand-held device that is capable of engaging with the tissue sample to perform the measurement.
In regard to a button to initiate a measurement, Sarvazyan discloses “The wheel 57 has a gear ring connected to a toothed part 55 of the cannula 51 so that the movable cannula 51 and the wheel 57 form a gear pair for transforming a wheel rotation into forward movement of the cannula 51. As can be well appreciated by those skilled in the art, other mechanical advancement means can be used in place of the gear mechanism such as a sliding mechanism, a worm-gear rotating mechanism etc. Importantly, such mechanical advancement means must have a linear displacement sensor for measuring the current position and the distance of advancement of the needle and continuously feeding that information into the computing means of the device” [0075]. Since the wheel 57 can be configured with other mechanical advancement means, under broadest reasonable interpretation, the wheel 57 can be configured as a button. Furthermore, since the wheel 57 (i.e. the button) can advance the needle and measure the current position and distance of the advancement, under broadest reasonable interpretation the button can initiate a measurement.

In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Benaron. Likewise, Benaron teaches “further comprising an interrogator configured to provide an input light signal and measure a response light signal as a function of a depth position of the needle in the tissue sample” [Claim 1; Colum 17, Line 66-Column 18, Lines 1-9; Column 15, Lines 54-56].
In regard to an interrogator configured to provide an input light signal and measure a response light signal, Benaron discloses “(b) a monochromatic light source for illuminating a portion of said subject with illuminating radiation; (c) a light collector for collecting a portion of said illuminating radiation, said collected portion having passed through an opaque region of the body of the subject potentially containing said contrast agent and for providing a contrast influenced and fluorescent detected signal in response to said collected portion […] means for determining the location of said vessel lumen, said determination based upon said detected signal, and for generating an output signal related to the accuracy of placement of the tip of said catheter with respect to said vessel lumen in response to said determination” [Claim 1]. In this case the monochromatic light source and the light collector, under broadest reasonable 
Furthermore, in regard to the depth position of the needle in the tissue sample, Benaron discloses “The information from this detection and localization can be presented in a number of ways, […] an identification of the contrast-stained tissue by depth, a graph (such as the presence or absence of a tissue type over time, as shown above, or a distance to a target site), a number (such as the distance to an object), an image (such as the location of the target tissue), a localization (such as a measurement of angle and distance of the target tissue) […]” [Colum 17, Line 66-Column 18, Lines 1-9]. Additionally, Benaron discloses “the probe can be motorized and move into the tissue in defined amounts, such that the depth of the probe at each sample is precisely known and under device control” [Column 15, Lines 54-56]. Thus the depth of the probe (i.e. the needle) can be measured as it moved into the tissue. Since the contrast-stained tissue can be presented differently based on depth, under broadest reasonable interpretation the depth position of the needle in the tissue sample can be measured by the interrogator which is configured to provide an input light signal and measure a response light signal.
In regard to claim 10, due to its independence on claim 9 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Benaron. Likewise, Benaron teaches “wherein the interrogator comprises an analyzer configured to measure a series of spectral signatures of the tissue sample as a function of the depth 
In regard to an analyzer configured to measure a series of spectral signatures of the tissue sample, Benaron discloses “For each fiber pair scanned, a source spectrum is also collected through reference fiber 132 to correct for changes in source intensity and spectrum is corrected for instrument response as described above, to generate a series of final sample tissue spectra. The result is a spectrum, or set of spectra at different depths or locations in the tissue of more than one scan is collected or if multiple pairs are scanned and are stored in memory 181” [Column 13, Lines 41-49]. Thus a spectrum can be generated based on different depths or locations in the tissue depending on the reference fiber. Since the spectra at different depths or locations within the tissue can be stored in the memory, an analyzer had to have been present in order to measure a series of spectral signatures. Furthermore, in regard to the analyzer, Benaron discloses “computer 187 that runs the spectrum analyzer 174 via cable 182 […]” [Column 11, Lines 18-19] and in FIG. 1, a spectrum analyzer detector 174 which “may be configured to be sensitive to fluorescent light” [Column 13, Lines 28-29]. Since the computer 187 controls the spectrum analyzer 174 and the reference fiber 132 can correct instrument response to generate a series of final sample spectra relating to different depths or locations within tissue, under broadest reasonable interpretation, the spectrum analyzer detector 174 constitutes an analyzer that is capable of receiving or generating a depth signal to determine depth position of the needle tip relative to the tissue surface. Furthermore, Benaron discloses “Alternatively, a probe can be automated to invasively sample at different depths as it is pushed into the tissue. This simplified probe requires only one emitter and one detector, and depth can be estimated by the fractional time passing between entry and fill insertion, with the speed of 
In regard to the response light signal, Benaron discloses “a light collector for collecting a portion of said illuminating radiation, said collected portion having passed through an opaque region of the body of the subject potentially containing said contrast agent, and for providing a contrast influenced and fluorescent detected signal in response to said collection portion” [Claim 1]. Since the light collector is able to provide a detected signal, under broadest reasonable interpretation, the light collector can provide a response light signal as a function of a depth signal and can be used by the analyzer to measure a series of spectral signatures of the as a function of the depth position in the tissue sample.
In regard to claim 11, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Benaron. Likewise, Benaron teaches to “comprising a z-actuator configured to control the depth of the needle with respect to the tissue surface to perform automatic measurement at different depths and an xy- actuator configured to scan a tissue surface and perform spectral measurements at different locations” [Column 15, Line 48-49; Column 15, Lines 54-56; Column 13, Lines 17-23; Column 13, Lines 41-49].
In regard to automatic measurement at different depths and a z-actuator, Benaron discloses “Alternatively, a probe can be automated to invasively sample at different depths as it is pushed into the tissue” [Column 15, Line 48-49] and “Alternatively, the probe can be 
In regard to an xy-actuator, Benaron teaches “Once the device is corrected for instrument response, a sample tissue can be measured. In this embodiment, penetrating needle 133A/133B is used to target a medical device to a target tissue. In an alternative embodiment, emitter fiber 129 and detector fiber 149 may be embedded into a probe that can be scanned along the surface of the skin, or placed within surgical wounds” [Column 13, Lines 17-23]. In order to perform this scanning along the surface of the skin (i.e. a tissue surface) and since movement in the z-direction can be motorized [see Column 15, Lines 54-56], under broadest reasonable interpretation this scanning along the tissue surface can be performed by an xy-actuator (i.e. a motor).
In regard to performing spectral measurements at different locations, Benaron teaches “For each fiber pair scanned, a source spectrum is also collected through reference fiber 132 to correct for changes in source intensity and spectrum is corrected for instrument response as described above, to generate a series of final sample tissue spectra. The result is a spectrum, or set of spectra at different depths or locations in the tissue of more than one scan is collected or if multiple pairs are scanned and are stored in memory 181” [Column 13, Lines 41-49]. Since a set of spectra at different depths or locations can be collected and stored in the memory 181, 
In regard to claim 16, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, Benaron does not teach “wherein the tissue engaging surface is planar, wherein the needle guiding structure is fixedly arranged in the housing normal to a reference plane formed by the planar tissue engaging surface, to guide the needle perpendicular to the tissue engaging surface”.
Sarvazyan teaches “wherein the tissue engaging surface is planar” [FIG. 1]; “wherein the needle guiding structure is fixedly arranged in the housing normal to a reference plane formed by the planar tissue engaging surface, to guide the needle perpendicular to the tissue engaging surface” [Claim 1, 0073, 0071, 0073, 0009, 0075, 0087, 0077, 0048, 0069-0070, 0078, FIG. 5A-5C].
In regard to the tissue engaging surface being planar, Sarvazyan discloses in FIG. 1, that the pressure sensing surface 18 of the tactile breast probe is located on the breast 17 and is oriented such that the biopsy needle 12 can be inserted in a position that is perpendicular to the breast 17. In order for the biopsy needle to be inserted into the tissue in this way, the tissue engaging surface (i.e. the pressure sensing surface 18) had to have been located planar to the tissue being examined.
In regard to the needle guiding structure, Sarvazyan discloses “a guiding cannula adapted to accept said biopsy needle for a sliding reciprocal motion therein” [Claim 1]. As shown in FIG. 5A, the hand-held breast biopsy guidance device 50 includes a “vertical moveable cannula 51 for insertion of a biopsy needle” [0071] and an “opening channel 53 for passing through the biopsy needle” [0073]. Within FIG. 5A is can be seen that the opening channel, through which the biopsy needle passes, is connected to the pressure sensing surface 54 (i.e. the tissue engaging surface), therefore under 
In regard to the needle guiding structure being fixedly arranged in the housing normal to a reference plane formed by the tissue engaging surface, Sarvazyan discloses “Moreover, because the biopsy needle is secured in a fixed housing so as to provide a fixed trajectory for biopsy needle, stereotactic systems provide no freedom of movement for the biopsy needle relative to the target tissue” [0009]. Therefore, the biopsy needle can be located within a fixed probe housing that provides a fixed trajectory for the biopsy needle to move through. Additionally, Sarvazyan discloses “The needle inserted into the cannula stays in the fixed position relative to the cannula” [0075] and “Critically, the distance between the center point of the biopsy needle cannula has to be in a fixed relationship to the pressure sensing surface of the tactile imaging probe” [0087]. In this case, the biopsy needle cannula constitutes the needle guiding structure. In order for the center point of the biopsy needle cannula (i.e. the needle guiding structure) to be in a fixed relationship with the pressure sensing surface (i.e. the tissue engaging surface) under broadest reasonable interpretation, the needle guiding structure has to be fixedly arranged in the housing normal to a reference plane formed by the planar tissue engaging surface. 
In regard to a reference plane, Sarvazyan discloses in FIG. 5B and FIG. 5C an axis 59 which can be adjusted such that “the needle is directed towards the lesion” [0077]. Furthermore, Sarvazyan discloses “After the axis 59 is adjusted […] the feedback signal is used to guide the adjustment of the penetration depth of the needle by turning the thumb-wheel 57” [0077]. Since the axis 59 is adjusted to direct the needle toward the lesion, under broadest reasonable interpretation, the axis 59 constitutes a reference plane that is formed by the planar tissue engaging surface (i.e. the pressure sensing surface). Furthermore, the needle guiding structure can be fixedly arranged in the housing such that it is normal (i.e. perpendicular) to the reference plane that is formed by the planar tissue engaging surface.

In regard to the needle guide structure guiding the needle perpendicular to the tissue engaging surface, Sarvazyan discloses in FIG. 5B that the “vertical moveable cannula 51 for insertion of a biopsy needle” [0071] (i.e. the needle guide structure) can be aligned such that the biopsy needle is directed down the axis 59 which is perpendicular to the tissue engaging surface. Furthermore, Sarvazyan discloses “Guided by a feedback signal 52, the operator adjusts the angular position of the probe 58 to direct its axis 59 toward the target lesion 60 as shown in FIGS. 5B and 5C” [0077]. As shown in FIG. 5C, even after the angular position of the probe 58 is adjusted to direct the axis 59 toward the target lesion 60, the needle guide structure (i.e. the vertical moveable cannula 51) remains perpendicular to the tissue engaging surface (i.e. the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Benaron so as to include the needle guiding structure being fixedly arranged in the housing as disclosed in Sarvazyan in order to allow the needle to be guided relative to the tissue engaging surface in a predictable manner. If the needle guiding structure was not fixedly arranged in the housing then the needle could be guided in a random fashion and the needle could penetrate the tissue in an undesirable way. This could potentially cause undue injury to the patient. Therefore, having the needle guide structure be fixedly arranged in the housing would allow for the needle to be positioned within the tissue more precisely and would therefore, minimize the potential for injury of the patient.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Benaron US 6246901 B1 "Benaron" and Sarvazyan et al. US 20040267121 A1 "Sarvazyan" and Tapalian et al. US 20090069673 A1 “Tapalian” as applied to claims 1, 3, 5, 7-11, and 16 above, and further in view of Hendriks et al. US 20160007858 A1 “Hendriks”.
In regard to claim 12, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Benaron teaches “comprising a digital camera configured to record a picture of the tissue sample, wherein the interrogator is configured to generate an image […]” [Claim 3, Claim 4].
In regard to a digital camera configured to record a picture of the tissue sample, Benaron discloses “a medical CCD camera device for collecting a portion of said fluorescent radiation, said collected portion having passed through an opaque region of the prostate, and for providing a detected phase and intensity signal in response to said collected portion, said camera optically coupled to the body” [Claim 3]. Since the medical CCD camera collects a portion of fluorescent radiation that has 
In regard to the interrogator being configured to generate an image, Benaron discloses “A method for detecting an imaging metastatic tumor within the body of a patient using a medical imaging camera device, comprising: […] (g) generating an output image in response to said measurement” [Claim 4]. Since the method involves generating an output image, the method had to have made use of an interrogator to perform this function.
The combination of Benaron, Sarvazyan and Tapalian does not teach “wherein the picture of the tissue sample is overlaid with one or more indicators of tissue measurements performed by the optical probe, wherein positions of the indicators in the image correlate with positions of a measurements on the tissue sample, wherein different indicators are generated as a function of a depth dependent spectral measurement”.
Hendriks teaches “wherein the picture of the tissue sample is overlaid with one or more indicators of tissue measurements performed by the optical probe, wherein positions of the indicators in the image correlate with positions of a measurements on the tissue sample, wherein different indicators are generated as a function of a depth dependent spectral measurement” [0066, 0053].
In regard to one or more indicators of tissue measurements being overlaid on the picture, Hendriks discloses “A target indicator TI is then applied to the display, e.g. a highlighting in the form of a color, a shading, a line around the area or the like” [0066]. Therefore, an indicator can be applied to the display which shows the measurements performed by the optical probe.
In regard to the positions of the indicators correlating with positions of measurements on the tissue sample, Hendriks discloses “For instance a light indicator or an indication on the display D can be used that when showing a red light still tumor tissue is detected and with green light no tumor and/or 
In regard to the indicators being generated as a function of a depth dependent spectral measurement, Hendriks discloses “the probe may provide measurement data with a higher spectral resolution which thus allows a higher specificity with respect to identify the target structure within the biological tissue [0013] and “The selection of which probe to use depends on the type of biological tissue and the target structure to be identified therein. Especially the optical probe may comprise one of: a diffuse reflectance spectroscopy probe, a diffuse optical tomography probe, a differential path length spectroscopy, a fluorescence probe, a Raman spectroscopy probe […]” [0019]. Since the system makes use of a Raman spectroscopy probe and/or differential path length spectroscopy, under broadest reasonable interpretation the measurements made by these methods would provide spectral measurements which are depth dependent. Since “The hyperspectral image after processing I1 is then displayed in color or grey shadings on a display D, e.g. with a visual indicators graphically highlighting suspicious parts of the image which are identified as possible for containing tumor tissue TS” [0049], and the image is contains spectral measurements, under broadest reasonable interpretation the indicators being generated as a function of a depth dependent spectral measurement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Benaron, Sarvazyan and Tapalian so as to include the indicators disclosed in Hendriks in order to allow physicians to identify specific regions of interest within the tissue sample. When an indicator is overlaid on an image, it can draw the physician’s attention to a particular portion of the image which may have diagnostic significance when it comes to assessing the health of the patient. Depending on the indication, the physician may be able to then 
Claim(s) 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Benaron US 6246901 B1 "Benaron" and further in view of Sarvazyan et al. US 20040267121 A1 "Sarvazyan", Tapalian et al. US 20090069673 A1 “Tapalian” and Peppou US 20160008057 A1 “Peppou”.
In regard to claim 13, Benaron teaches “A method of […] measuring a tissue sample, the method comprising - providing a needle having a needle tip to penetrate a tissue surface of a tissue sample and an optical waveguide to transmit light through the needle; using an optical interrogator connected to the optical waveguide to perform a series of spectral measurements while penetrating the tissue surface; and - recording the spectral measurements as a function of a depth position of the needle tip relative to the tissue surface” [Claim 4; Claim 2; Column 15, Lines 57-60; Column 10, Lines 48-52; Column 14, Lines 61-67; Column 13, Lines 41-49; Column 15, Lines 54-56].
In regard to a method of measuring a tissue sample, Benaron discloses “A method for detecting and imaging metastatic tumor within the body of a patient using a medical imaging camera device” [Claim 4]. Since the method can be used to detect metastatic tumors within the body, under broadest reasonable interpretation it can be used to measure a tissue sample.
In regard to providing a needle having a tip to penetrate a tissue surface of a tissue sample, Benaron discloses “A medical system for determining the presence and concentration of a drug within a target tumor during or shortly after administration of an optically detectable drug, comprising: […] (d) a needle for insertion into said subject during or shortly after administration of an optically detectable drug, said needle coupled to said light emitter, said light collector or both” [Claim 2]. Furthermore, Benaron discloses “Of note, when needle 
In regard to an optical waveguide arranged to transmit light through the needle, Benaron discloses “Illumination fiber 129 connects to instrument 130 and passes into needle 133A that has been placed with the tip in tissue 135. Light from fiber 129 passes through needle exit port 137A and into tissue 135, and a portion of this light potentially encounters contrast-stained tissue 141” [Column 10, Lines 48-52]. Since the illumination fiber passes into the needle 133A and allows light to pass through it, under broadest reasonable interpretation, the illumination fiber 129 constitutes an optical waveguide that is arranged to transmit light through the needle.
In regard to using an optical interrogator connected to the optical waveguide to perform a series of spectral measurements while penetrating the tissue surface, Benaron discloses “Emitter bundle 129 and detector bundle 149, containing fibers 131A to 131N, and 151A to 151M respectively, can be held in place by incorporation into the body of medical probe 303 (FIG. 3A), into surgical tools such as knife 307 (FIG. 3B) or into grasper 314 or scissors (FIG. 3C), or into another structure which holds the fibers in a desired optical contact with the tissue to be measured” [Column 14, Lines 61-67] and “For each fiber pair scanned, a source spectrum is also collected through reference fiber 132 to correct for changes in source intensity and spectrum is corrected for instrument response as described above, to generate a series of final sample tissue spectra. The result is a spectrum, or set of spectra at different depths or locations in the tissue of more than one scan is collected or if multiple pairs are scanned and are stored in 
In regard to recording the spectral measurements as a function of a depth position of the needle tip relative to the tissue resection surface, Benaron discloses “the probe can be motorized and move into the tissue in defined amounts, such that the depth of the probe at each sample is precisely known and under device control” [Column 15, Lines 54-56]. Thus the depth of the probe (i.e. the needle) can be measured as it moved into the tissue. Since the contrast-stained tissue can be presented differently based on depth, under broadest reasonable interpretation the depth position of the needle in the tissue sample can be measured by the interrogator which is configured to provide an input light signal and measure a response light signal.
Benaron does not teach “providing a probe housing comprising a tissue engaging surface and a needle guiding structure configured to guide a needle transverse to the tissue engaging surface, […] “by guiding the needle through the needle guiding structure transverse to the tissue engaging surface while receiving or generating the depth signal indicative of the depth position of the needle tip relative to the tissue engaging surface” […] “based on the depth signal indicative of the depth position of the needle tip relative to the tissue engaging surface”.
Sarvazyan teaches “providing a probe housing comprising a tissue engaging surface and a needle guiding structure configured to guide a needle transverse to the tissue engaging surface” [0009, 0010, Claim 1, 0048, FIG. 5A, 0071, 0073], […] “wherein the probe housing 
In regard to providing a probe housing, Sarvazyan discloses “Moreover, because the biopsy needle is secured in a fixed housing so as to provide a fixed trajectory for biopsy needle, stereotactic systems provide no freedom of movement for the biopsy needle relative to the target tissue” [0009]. Therefore, the biopsy needle is located within a probe housing. Additionally, Sarvazyan discloses “The device is comprised of a disposable probe, a motorized drive unit, and an integrated vacuum source. The probe is made of stainless steel and molded plastic and is designed for collection of multiple tissue samples with a single insertion of the probe into the breast” [0010]. Since the device is for “guiding a needle of a soft tissue biopsy gun using a tactile imaging probe equipped with a pressure sensing surface” [Claim 1], under broadest reasonable interpretation, the device includes a probe housing (i.e. a fixed housing). 
In regard to the probe housing comprising a tissue engaging surface, Sarvazyan discloses “FIG. 1 shows a first embodiment of a hand-held breast biopsy device 10 during breast biopsy guidance in accordance with the present invention. Device 10 comprises a tactile sensor array or another appropriate pressure sensing means with a pressure sensing surface 18 having a plurality of pressure sensors. Each of the sensors produce a signal in response to pressure imposed on the sensor as the sensors are pressed and moved over the breast tissue in a predetermined manner” [0048]. Since the pressure sensors within the pressure sensing surface 18 produce a signal in response to pressure 
In regard to a needle guiding structure configured to guide the needle transverse to the tissue engaging surface, Sarvazyan discloses “a guiding cannula adapted to accept said biopsy needle for a sliding reciprocal motion therein” [Claim 1]. As shown in FIG. 5A, the hand-held breast biopsy guidance device 50 includes a “vertical moveable cannula 51 for insertion of a biopsy needle” [0071] and an “opening channel 53 for passing through the biopsy needle” [0073]. Within FIG. 5A is can be seen that the opening channel, through which the biopsy needle passes, is connected to the pressure sensing surface 54 (i.e. the tissue engaging surface), therefore under broadest reasonable interpretation, the cannula constitutes a needle guiding structure which is configured to guide the needle transverse to the tissue engaging surface. 
In regard to the probe housing comprising at least one of an actuator or a sensor configured to receive or generate a depth signal indicative of a depth position of the needle tip relative to the tissue engaging surface, Sarvazyan discloses “As can be well appreciated by those skilled in the art, other mechanical advancement means can be used in place of the gear mechanism such as a sliding mechanism, a worm-gear rotating mechanism etc. Importantly, such mechanical advancement means much have a linear displacement sensor for measuring the current position and the distance of advancement of the needle and continuously feeding that information into the computing means of the device” [0075]. In this case, the means for mechanical advancement constitute actuators that allow the device to move within the body. Additionally, since these mechanical advancement means include a linear displacement sensor that is capable of measuring the distance of advancement of the needle, under broadest reasonable interpretation, the linear displacement sensor is capable of measuring a translation of the needle relative to the tissue engaging surface (i.e. the pressure sensing surface 18 that comes in contact with the breast tissue (i.e. skin) of the patient. Furthermore, since the linear 
In regard to guiding the needle through the needle guiding structure transverse to the tissue engaging surface while receiving or generating the depth signal indicative of the depth position of the needle tip relative to the tissue engaging surface, Sarvazyan discloses “As can be well appreciated by those skilled in the art, other mechanical advancement means can be used in place of the gear mechanism such as a sliding mechanism, a worm-gear rotating mechanism etc. Importantly, such mechanical advancement means much have a linear displacement sensor for measuring the current position and the distance of advancement of the needle and continuously feeding that information into the computing means of the device” [0075]. Since these mechanical advancement means include a linear displacement sensor that is capable of measuring the distance of advancement of the needle, under broadest reasonable interpretation, the linear displacement sensor is capable of measuring a translation of the needle relative to the tissue engaging surface (i.e. the pressure sensing surface 18 that comes in contact with the breast tissue (i.e. skin)) of the patient and the needle is being guided through the needle guiding structure. Furthermore, since the linear displacement sensor continuously feeds the current position and the distance of advancement of the needle to the computing means of the device, under broadest reasonable interpretation, the linear displacement sensor (i.e. sensor) capable of generating the depth signal indicative of the depth position of the needle tip relative to the tissue engaging surface while the needle is being guided through the needle guiding structure transverse to the tissue engaging surface.
 In regard to the depth signal being indicative of the depth position of the needle tip relative to the tissue engaging surface, Sarvazyan discloses “The needle inserted into the cannula stays in the fixed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Benaron so as to provide a probe housing with a tissue engaging surface as disclosed in Sarvazyan in order to detect the position of the needle tip relative to the probe housing. By having a tissue engaging surface, contact can be made with the subject prior to inserting the needle into the body. By receiving the feedback signal, which is a function of the distance between the needle tip and the tissue engaging surface, the physician can determine the position of the needle relative to the region of interest and adjust the depth of the needle accordingly. Once the needle has reached the desired location a biopsy or other procedure can be performed.
The combination of Benaron and Sarvazyan does not teach “a single optical waveguide to transmit light through the needle, wherein the optical waveguide ends at the needle tip to emit the light 
Tapalian teaches “a single optical waveguide to transmit light through the needle, wherein the optical waveguide ends at the needle tip to emit the light to parts of the tissue sample surrounding the needle tip and to collect resulting light that has substantially only interacted with the parts of the tissue sample surrounding the needle tip” [0043, FIG. 2A, 0042].
In regard to a single optical waveguide disposed inside the needle and arranged to transmit light through the needle, Tapalian discloses “Referring to FIG. 2A, a single optical fiber 108 is used to transport the probe light from OCT system 110 (not shown) to needle tip 104 and then transport the light backscattered from tissue in front of needle tip 104 to the OCT system 110. Spinal needle 102 has a hollow cavity 204. Fiber 108 extends through cavity 204, such that needle 102 serves as a metal sheath around a portion of fiber 108” [0043]. Since the single optical fiber 108 extends through the cavity of the spinal needle 102 and can transport light from the OCT system to the needle tip 104 and then transport light backscattered from tissue in front of the needle tip 104, under broadest reasonable interpretation, the single optical fiber 108 constitutes a single optical waveguide that is disposed inside the needle and is arranged to transmit light through the needle. 
In regard to the optical waveguide ending at the needle tip to emit the light to parts of the tissue sample surrounding the needle tip and to collect resulting light that has substantially only interacted with the parts of the tissue sample surrounding the needle tip, Tapalian discloses in FIG. 2A, that “Fiber tip 202 (at the end of the needle) may utilize a conical taper in order to reduce the divergence of the probe light exiting from the needle” [0043]. Therefore the distal end of the single optical waveguide is disposed at the needle tip to allow light to exit and re-enter the distal end of the needle tip. Furthermore in regard to the light substantially only interacting with the parts of the tissue sample surrounding the needle tip, Tapalian discloses “As shown, spinal needle 102 may be inserted 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Benaron and Sarvazyan so as to include the single optical waveguide as disclosed in Tapalian in order to simplify the transmission and reception of the light to and from the tissue of interest. By having a single optical waveguide to transmit light through the needle and receive the light after it has interacted with the tissue, the system can obtain optical data more efficiently. Having multiple optical waveguides complicates the system, potentially making it more difficult to produce. Therefore, it would be obvious to utilizing a single optical waveguide in order to reduce the complexity of the system while still achieving transmission and reception of light to and from the tissue respectively. Combining the prior art elements according to known techniques would yield the predictable result of transmitting and receiving light within the needle tip.
The combination of Benaron, Sarvazyan and Tapalian does not teach “A method of ex-vivo measuring a resected tissue sample”; “determining a resection margin of healthy tissue surrounding tumor tissue based on the spectral measurements as a function of the depth position of the needle tip relative to the tissue resection surface”.

In regard to a method of ex-vivo measuring a resected tissue sample, Peppou discloses “The needle 10 will be placed into the excised tissue 30 at a first site P1 up to the required depth d of 15 mm” [0043]. By definition excised tissue is tissue that has been cut out of a patient’s body. Since the needle can be placed into the excised tissue 30 and excised tissue is located outside the body, under broadest reasonable interpretation, the method can be conducted ex-vivo.
In regard to the method including a step of ex-vivo determining a resection margin of healthy tissue surrounding tumor tissue, Peppou discloses “A method for intra-operatively determining margins of cancerous tissue during resection of the cancerous tissue, the method comprising: inserting an optical probe to a predetermined depth into biological tissue to pass through a cancerous tissue therein […] resecting the cancerous tissue, and repeating the steps of transmitting, detecting and displaying to determine if any cancerous tissue remains requiring further resection” [Claim 1]. Since the method can be used to intra-operatively determine margins of cancerous tissue, under broadest reasonable interpretation the method is capable of determining a resection margin of healthy tissue surrounding tumor tissue. Furthermore, Peppou discloses “Following a tumor resection, verification of healthy tissue margin is essential to minimize likelihood of recurrence of the cancer […] Adding an additional pre-pathology analysis step which verifies that a margin of healthy tissue has been left may allow surgical errors to be immediately rectified, so that a second corrective procedure may not be needed” [0041]. Therefore, since the pre-pathology analysis step can verify that there is a margin of healthy tissue around the tumor region, under broadest reasonable interpretation, the method is capable of determining a resection margin of healthy tissue surrounding tumor tissue.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Benaron, Sarvazyan and Tapalian so as to include the determination of a resection margin as disclosed in Peppou in order to define the boundaries of the tumor relative to the healthy tissue surrounding it. When the physician is made aware of the resection margin, they can better assess the status of the tumor and determine the safest location to insert a needle and/or surgical device such that damage to healthy tissue is minimized. The resection margin provides a guide and/or frame of reference to the physician to allow for the assessment of the tissue. With the resection margin in mind the physician can develop a treatment plan to remove the tumor or otherwise improve the functionality of the body portion to which the tumor is attached.
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. Likewise, Benaron teaches “The method according to claim 13, wherein the spectral measurements are performed only while the needle moves down into the […] tissue […]” [Column 13, Lines 41-49; Column 15, Lines 5-8; Column 15, Lines 48-49].
In regard to spectral measurements being performed, Benaron discloses “For each fiber pair scanned, a source spectrum is also collected through reference fiber 132 to correct for changes in source intensity and spectrum is corrected for instrument response as described above, to generate a series of final sample tissue spectra. The result is a spectrum, or set of spectra at different depths or locations in the tissue of more than one scan is collected or if multiple pairs are scanned and are stored in memory 181” [Column 13, Lines 41-49]. In order to generate a final sample tissue spectra, spectral measurements had to have been made at different depths or location within the tissue.
In regard to measurements being performed only while the needle moves down into the tissue, Benaron discloses “An optical probe may also be designed to act upon the tissue in a defined way, such as a biopsy probe 325 (FIG. 3D) that monitors tissue until it reaches the correct location for biopsy or nibbler 341 (FIG. 3E)” [Column 15, Lines 5-8]. Additionally, Benaron discloses “Alternatively, a probe can be automated to invasively sample at different depths as it is pushed into the tissue” [Column 15, Lines 48-49]. Therefore, since the biopsy probe monitors until a correct location is reached and the probe can sample at different depths as it is pushed into the tissue, under broadest reasonable interpretation, spectral measurements are only made while the needle moves down into the tissue toward the region of interest.
The combination of Benaron, Sarvazyan and Tapalian does no teach “the resected tissue sample”.
Peppou teaches “the resected tissue sample” [0043].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Benaron, Sarvazyan and Tapalian so as to include the resected tissue sample of Peppou in order to perform measurements outside the patient’s body. Depending on the depth of the lesion (i.e. tumor) the ability to obtain spectral measurements might become difficult and/or cause unnecessary stress to the patient. Being able to perform spectral measurements on excised tissue would minimize the stress to the patient. Combining the prior art elements according to known techniques would yield the predictable result of taking spectral measurements from the tissue outside of the patient’s body.
In regard to claim 15, Benaron teaches “A non-transitory computer readable medium with software instructions that when executed by an instrument for measuring a spectral signature of a tissue sample causes the instrument to provide a needle tip to penetrate a tissue surface of the tissue sample, while […] optical waveguide transmits light through the needle; wherein the instrument performs a series of spectral measurements while penetrating the tissue surface; records spectral measurements as a function of a depth position of the needle tip relative to the tissue surface […]” [Column 13, Line 63-Column 14, Line 6; Claim 2; Column 15, Lines 57-60;  Column 10, Lines 48-52; Column 13, Lines 41-49; Column 15, Lines 48-49].

In regard to providing a needle having a tip to penetrate tissue, Benaron discloses “A medical system for determining the presence and concentration of a drug within a target tumor during or shortly after administration of an optically detectable drug, comprising: […] (d) a needle for insertion into said subject during or shortly after administration of an optically detectable drug, said needle coupled to said light emitter, said light collector or both” [Claim 2]. Furthermore, Benaron discloses “Of note, when needle 133A/133B penetrates into tissue 135, the photons traveling between the emitting and collection ports of needle 133A/133B take a wide range of paths as shown in FIG. 2 as paths 283A through 283F” [Column 15, Lines 57-60]. Since the needle is for insertion into the patient and the needle penetrates into tissue 135, under broadest reasonable interpretation, the needle has a tip that is formed to penetrate a tissue surface.

In regard to the instrument performing a series of spectral measurements, Benaron discloses “For each fiber pair scanned, a source spectrum is also collected through reference fiber 132 to correct for changes in source intensity and spectrum is corrected for instrument response as described above, to generate a series of final sample tissue spectra. The result is a spectrum, or set of spectra at different depths or locations in the tissue of more than one scan is collected or if multiple pairs are scanned and are stored in memory 181” [Column 13, Lines 41-49]. In order to generate a final sample tissue spectra, spectral measurements had to have been made at different depths or location within the tissue. Additionally, since the set of spectra at different depths and locations in the tissue can be stored in memory 181, under broadest reasonable interpretation, spectral measurements as a function of a depth position of the needle tip relative to the tissue surface are recorded. 
Furthermore, in regard to performing measurements while penetrating the tissue surface, Benaron discloses “An optical probe may also be designed to act upon the tissue in a defined way, such as a biopsy probe 325 (FIG. 3D) that monitors tissue until it reaches the correct location for biopsy or nibbler 341 (FIG. 3E)” [Column 15, Lines 5-8]. Additionally, Benaron discloses “Alternatively, a probe can be automated to invasively sample at different 
The combination of Benaron, Sarvazyan does not teach “a single optical waveguide transmits light through the needle”.
Tapalian teaches “a single optical waveguide transmits light through the needle” [0043].
In regard to a single optical waveguide disposed inside the needle and arranged to transmit light through the needle, Tapalian discloses “Referring to FIG. 2A, a single optical fiber 108 is used to transport the probe light from OCT system 110 (not shown) to needle tip 104 and then transport the light backscattered from tissue in front of needle tip 104 to the OCT system 110. Spinal needle 102 has a hollow cavity 204. Fiber 108 extends through cavity 204, such that needle 102 serves as a metal sheath around a portion of fiber 108” [0043]. Since the single optical fiber 108 extends through the cavity of the spinal needle 102 and can transport light from the OCT system to the needle tip 104 and then transport light backscattered from tissue in front of the needle tip 104, under broadest reasonable interpretation, the single optical fiber 108 constitutes a single optical waveguide that is disposed inside the needle and is arranged to transmit light through the needle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Benaron and Sarvazyan so as to include the single optical waveguide as disclosed in Tapalian in order to simplify the transmission and reception of the light to and from the tissue of interest. By having a single optical waveguide to transmit light through the needle and receive the light after it has interacted with the tissue, the system can obtain optical data more efficiently. Having multiple optical waveguides complicates the system, potentially making it more difficult to produce. Therefore, it would be obvious to utilizing a single optical waveguide in order to 
The combination of Benaron, Sarvazyan and Tapalian does not teach “determines a resection margin of healthy tissue surrounding tumor tissue based on the spectral measurements as a function of the depth position”.
Peppou teaches “determines a resection margin of healthy tissue surrounding tumor tissue based on the spectral measurements as a function of the depth position” [Claim 1, 0041, 0020].
In regard to determining a resection margin of healthy tissue surrounding tumor tissue, Peppou discloses “A method for intra-operatively determining margins of cancerous tissue during resection of the cancerous tissue, the method comprising: inserting an optical probe to a predetermined depth into biological tissue to pass through a cancerous tissue therein […] resecting the cancerous tissue, and repeating the steps of transmitting, detecting and displaying to determine if any cancerous tissue remains requiring further resection” [Claim 1]. Since the method can be used to intra-operatively determine margins of cancerous tissue, under broadest reasonable interpretation the method is capable of determining a resection margin of healthy tissue surrounding tumor tissue. Furthermore, Peppou discloses “Following a tumor resection, verification of healthy tissue margin is essential to minimize likelihood of recurrence of the cancer […] Adding an additional pre-pathology analysis step which verifies that a margin of healthy tissue has been left may allow surgical errors to be immediately rectified, so that a second corrective procedure may not be needed” [0041]. Therefore, since the pre-pathology analysis step can verify that there is a margin of healthy tissue around the tumor region, under broadest reasonable interpretation, a resection margin of healthy tissue surrounding tumor tissue can be determined.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Benaron, Sarvazyan and Tapalian so as to include the determination of a resection margin as disclosed in Peppou in order to define the boundaries of the tumor relative to the healthy tissue surrounding it. When the physician is made aware of the resection margin, they can better assess the status of the tumor and determine the safest location to insert a needle and/or surgical device such that damage to healthy tissue is minimized. The resection margin provides a guide and/or frame of reference to the physician to allow for the assessment of the tissue. With the resection margin in mind the physician can develop a treatment plan to remove the tumor or otherwise improve the functionality of the body portion to which the tumor is attached.
In regard to claim 18, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, the combination of Benaron, Sarvazyan and Tapalian does not teach “comprising generating a visual indicator as a function of the resection margin”.
Peppou teaches “comprising generating a visual indicator as a function of the resection margin” [0044, 0048].
In regard to the method including generating a visual indicator as a function of the resection margin, Peppou discloses “The needle 10 will be removed from the excised tissue, placed into another site P2, and further measurements will be taken, and another visual output depicting a representative needle 510 and a color overlay 530, such as that represented in FIG. 6C may be produced on the monitor indicating that the site is clean. This will be repeated at a number of sites along the tissue surface from around the excised tissue” [0044]. Furthermore, Peppou discloses “By taking several readings upon insertion or removal, a colored visual display such as depicted by FIG. 8A and showing a depiction of a needle 510 with a color overlay 540 depicting the tissue type may be generated as discussed above” [0048]. Since the color overlay 530 can be produced on the monitor to indicate that the site is clean of cancerous tissue and the color overlay 540 can depict the tissue type, under broadest reasonable interpretation, the color overlays 530 and 540 constitute a visual indicator that is a function of the resection margin corresponding to the number of sites along the tissue surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Benaron, Sarvazyan and Tapalian so as to include the determination of a resection margin as disclosed in Peppou in order to define the boundaries of the tumor relative to the healthy tissue surrounding it. When the physician is made aware of the resection margin, they can better assess the status of the tumor and determine the safest location to insert a needle and/or surgical device such that damage to healthy tissue is minimized. The resection margin provides a guide and/or frame of reference to the physician to allow for the assessment of the tissue. 
In regard to claim 19, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, the combination of Benaron, Sarvazyan does not teach “wherein the needle holds a single optical waveguide disposed inside, wherein a distal end of the single optical waveguide is disposed at the needle tip to have the light exiting and re-entering the distal end exclusively to interact with a local region of the tissue sample at the needle tip”.
Tapalian teaches “wherein the needle holds a single optical waveguide disposed inside, wherein a distal end of the single optical waveguide is disposed at the needle tip to have the light exiting and re-entering the distal end exclusively to interact with a local region of the tissue sample at the needle tip” [0043, FIG. 2A, 0042].
In regard to a single optical waveguide disposed inside the needle and arranged to transmit light through the needle, Tapalian discloses “Referring to FIG. 2A, a single optical fiber 108 is used to transport the probe light from OCT system 110 (not shown) to needle tip 104 and then transport the light backscattered from tissue in front of needle tip 104 to the OCT system 110. Spinal needle 102 has a hollow cavity 204. Fiber 108 extends through cavity 204, such that needle 102 serves as a metal sheath around a portion of fiber 108” [0043]. Since the single optical fiber 108 extends through the cavity of the spinal needle 102 and can transport light from the OCT system to the needle tip 104 and then transport light backscattered from tissue in front of the needle tip 104, under broadest reasonable interpretation, the single optical fiber 108 constitutes a single optical waveguide that is disposed inside the needle and is arranged to transmit light through the needle. 
In regard to the distal end of the single optical waveguide being disposed at the needle tip to allow light to exit the distal end at the needle tip and re-enter the distal end at the needle tip after having exclusively interacted with a local region of the tissue sample at the needle tip, Tapalian discloses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Benaron and Sarvazyan so as to include the single optical waveguide as disclosed in Tapalian in order to simplify the transmission and reception of the light to and from the tissue of interest. By having a single optical waveguide to transmit light through the needle and receive the light after it has interacted with the tissue, the system can obtain optical data more efficiently. Having multiple optical waveguides complicates the system, potentially making it more difficult to produce. Therefore, it would be obvious to utilizing a single optical waveguide in order to reduce the complexity of the system while still achieving transmission and reception of light to and from .
Response to Arguments
Applicant’s arguments, see Remarks page 7-15, filed 09/01/2021, with respect to the rejection of the claims 1, 13 and 16 under 35 U.S.C. 103 have been fully considered however the examiner does not find them persuasive. 
In regard to claim 1, the examiner respectfully maintains that the primary reference of Benaron does not teach a tissue engaging surface or calculating a specific depth signal as a function of a variable distance between the needle time and the tissue engaging surface. The examiner respectfully asserts that Sarvazyan teaches the tissue engaging surface and Tapalian teaches the single optical waveguide for the reasons stated in the 35 U.S.C. 103 section above. The examiner respectfully asserts that claim 1 as filed on 09/01/2021, does not explicitly state “measuring a resection margin”. Should the applicant intend for this feature to be claimed, the examiner recommends incorporating a limitation reflecting this measurement of the resection margin.
In regard to claim 13, the examiner respectfully maintains that the secondary reference of Peppou teaches “determining a resection margin of healthy tissue surrounding tumor tissue based on the spectral measurements as a function of the depth position of the needle tip relative to the tissue resection surface” for the reasons stated in the 35 U.S.C. 103 section above.
In regard to claim 16, the examiner acknowledges that two different embodiments of Sarvazyan were disclosed to teach the elements of the claim. The examiner respectfully asserts that the embodiment portrayed in FIG. 1 is the intended embodiment to teach the tissue engaging surface being planar. Specifically, the examiner respectfully notes that the planar surface is represented in FIG. 1 of Sarvazyan since it represents the pressure sensing surface 18 of the tactile breast probe being located on the breast 17 and oriented such that the biopsy needle 12 can be inserted in a position that is 
Therefore, the examiner respectfully maintains the rejections of the claims under 35 U.S.C. 103 for the reasons stated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mimura et al. US 20150245769 A1 “Mimura”;
Puppels et al. EP 1567852 B1 “Puppels”;
Boppart et al. US 20090221920 A1 “Boppart”.
Mimura is pertinent to the applicant’s disclosure because it relates to “An optical measurement device featuring an endoscope” [Abstract].
Puppels pertinent to the applicant’s disclosure because it includes “In one embodiment, the fiber optic probe comprises an optical fiber that both directs laser light onto the tissue and collects light that is scattered by the tissue and guides this collected light away from the tissue and towards the signal -1 spectral region [0083].
Boppart is pertinent to the applicant’s disclosure because it discloses “Upon imaging the tissue and classifying the tissue, or enhancing the image of the tissue, a user, such as a surgeon, is then able to make a decision regarding how to proceed. For example, if the tissue is being analyzed to determine if it is cancerous, then the tissue specimen margin may be classified as either negative, close, or positive. Upon receiving this classification information, tissue margins can be determined, either by the OCT system 100 or the user, and then the user is then able to remove the tissue within the tissue margins, which may be classified as close or positive” [0093].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793